UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE TO TENDER OFFER STATEMENT UNDER SECTION 14(d)(1) OR 13(e)(1) OF THE SECURITIES EXCHANGE ACT OF 1934 ALSIUS CORPORATION (Name of Subject Company (Issuer) and Filing Person (Offeror)) WARRANTS TO PURCHASE COMMON STOCK (Title of Class of Securities) 02121110 7 (CUSIP Number of Common Stock Underlying Warrants) William Worthen President and Chief Executive Officer Alsius Corporation 15770 Laguna Canyon Road, Suite 150 Irvine, California 92128 (949) 453-0150 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of Filing Person) Copies To: Ethan Feffer, Esq. Sheppard, Mullin, Richter & Hampton LLP 650 Town Center Drive, 4th Floor Costa Mesa, California 92626 (714) 513-5100 Fax: (714) 513-5130 N. Adele Hogan, Esq. White & Case LLP 1155 Avenue of the Americas New York, New York 10036 (212) 819-8626 Fax: (646) 366-2024 CALCULATION OF FILING FEE: Transaction valuation(1) Amount of filing fee(1) $8,105,090.00 $248.83 (1) Estimated for purposes of calculating the amount of the filing fee only. Alsius Corporation (the "Company") is offering, for a period of twenty (20) business days, to all holders of the Company's 16,541,000 Warrants issued by Ithaka Acquisition Corp., our legal predecessor, in its initial public offering to exercise such Warrants by tendering 5.5 Warrants for one (1) share of Common Stock, on a cashless basis, and, if they participate in the 5.5 warrants for one share tender, warrant holders may pay a reduced exercise price of $3.25 to exercise one additional warrant for one share of Common Stock. The transaction value is calculated pursuant to Rule 0-11(b) of the Securities Exchange Act, as amended, which equals $30.70 for each $1,000,000 of the value of the transaction. The transaction valuation was determined by using the last trading price of the Warrants on December 12, 2007, which was $0.49. o Check the box if any part of the fee is offset as provided by Rule 011(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number or the Form or Schedule and the date of its filing. Amount Previously Paid: N/A Form or Registration Number: N/A Filing Party: N/A Date Filed: N/A o Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: o third party tender offer subject to Rule 14d-1. x issuer tender offer subject to Rule 13e-4. o going private transaction subject to Rule 13e-3. o amendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of a tender offer: o -2- The alphabetical subsections used in the Item responses below correspond to the alphabetical subsections of the applicable items of Regulation M-A promulgated under the Federal securities laws. Item 1.SUMMARY TERM SHEET The information under the heading ‘‘Summary’’ in the Offer Letter filed as Exhibit (a)(1) to this Schedule TO is incorporated herein by reference. Item 2.SUBJECT COMPANY INFORMATION (a) The name of the subject company (issuer) and filing person (offeror) is Alsius Corporation, a Delaware corporation. The address and telephone number of its principal executive offices are 15770 Laguna Canyon Road, Suite 150, Irvine, California 92128, telephone (949) 453-0150. (b) As of December 17, 2007, the Company had 16,541,000 Warrants to purchase common stock outstanding that were issued by Ithaka Acquisition Corp., the Company’s legal predecessor, in its initial public offering which Warrants are subject to the Offer. The Warrants are exercisable for an aggregate of 16,541,000 shares of Common Stock of the Company. (c) Information about the trading market and price of the subject securities under ‘‘The Offer, Section 6: Price Range of Common Stock, Warrants and Units’’ of the Offer Letter is incorporated herein by reference. Item 3.IDENTITY AND BACKGROUND OF FILING PERSON (a) The Company is the filing person and the subject company. The address and telephone number of the Company and each of the Company’s executive officers and directors is c/o Alsius Corporation, 15770 Laguna Canyon Road, Suite 150, Irvine, California 92128, telephone (949) 453-0150. Pursuant to General Instruction C to Schedule TO promulgated by the United States Securities and Exchange Commission (the ‘‘SEC’’), the following persons are directors and/or executive officers of the Company: Name Position with the Company Paul A. Brooke Chairman of the Board William J. Worthen Chief Executive Officer and Director Brett L. Scott Chief Financial Officer Kenneth A. Collins Executive Vice President, Regulatory, Clinical, Quality, R&D H. Michael Ameli Vice President, Manufacturing Suzanne C. Winter Vice President, Worldwide Sales and Marketing Eric M. Hecht Director Wende S. Hutton Director Jack W. Lasersohn Director Gregory D. Waller Director Kurt C. Wheeler Director -3- Item 4.TERMS OF THE TRANSACTION (a) Information about the terms of the transaction under ‘‘The Offer, Sections 1 through 13’’ of the Offer Letter is incorporated herein by reference. There will be no material differences in the rights of security holders as a result of this transaction. (b) None other than Messrs. Paul Brooke and Eric Hecht, directors, who may tender their Warrants in connection with the Offer.See Item 8(a) herein for more information. Item 5.PAST CONTRACTS, TRANSACTIONS, NEGOTIATIONS AND AGREEMENTS (e) The information under ‘‘The Offer, Section 8. Transactions and Agreements Concerning Warrants’’ of the Offer Letter is incorporated herein by reference. Item 6.PURPOSES OF THE TRANSACTION AND PLANS OR PROPOSALS (a) The information about the purpose of the transaction under ‘‘The Offer, Section 5.B. Purpose of the Offer’’ is incorporated herein by reference. (b) The securities acquired will be retired. (c) No plans or proposals described in this Schedule TO or in any materials sent to the holders of the Warrants in connection with this tender offer relate to or would result in the conditions or transactions described in Regulation M-A, Items 1006(c)(1)-(10). The exercise of the Warrants resulting from the modification of the exercise terms would trigger the acquisition by such exercising holders of additional shares of common stock of the Company. Item 7.SOURCE AND AMOUNT OF FUNDS OR OTHER CONSIDERATION (a) Cash may be received if holders pay a reduced exercise price to exercise their warrants. The information in "The Offer, Section 7. Source and Amount of Funds" is incorporated herein by reference. (b) Not applicable. (d) Not applicable. -4- Item 8.INTEREST IN SECURITIES OF THE SUBJECT COMPANY (a) Neither the Company nor any of the individuals or entities named in Item 3 beneficially own any of the Warrants.Two members of our board of directors, Paul Brooke and Eric Hecht, together with a former executive officer of Ithaka Acquisition Corp., our predecessor, collectively hold 1,250,000 warrants which they purchased in the open market. (b) Not applicable. Item 9.PERSONS/ASSETS, RETAINED, EMPLOYED, COMPENSATED OR USED (a) Dealer Manager Agreement:In connection with the Offer, the Dealer Manager, Deutsche Bank Securities Inc. (“DBSI”), will receive a fee equal to the greater of US $0.02 per Warrant tendered or exercised for cash at an exercise price lower than the current exercise price or US $150,000, payable at the closing of the Offer (provided, however, that if fewer than 5,000,000 Warrants are tendered in the Offer or exercised for cash at an exercise price lower than the current exercise price, the fee will be US $0.02 per Warrant, but in no event less than $50,000).In addition, DBSI is entitled to reimbursement of its reasonable out of pocket expenses for legal counsel and other costs. The Company has retained Continental Stock Transfer & Trust Company to act as the Depositary and Morrow & Co., LLC to act as the Information Agent. Morrow may contact shareholders by mail, telephone, facsimile, telex, telegraph or other electronic means, and may request brokers, dealers, commercial banks, trust companies and other nominee shareholders to forward material relating to the offer to beneficial owners. Each of Continental and Morrow will receive reasonable and customary compensation for its services in connection with our Offer, plus reimbursement for out-of-pocket expenses, and will be indemnified by us against certain liabilities and expenses in connection therewith. Item 10.FINANCIAL STATEMENTS (a) Incorporated by reference are the Company’s financial statements for the fiscal year ended December 31, 2006 that were furnished in the Company’s Annual Report on Form 10-KSB, and the financial statements for the quarter ended September 30, 2007 that were furnished in the Company’s report on Form 10-Q filed with the SEC on November 14, 2007. In addition, the Company incorporates by reference the Company’s financial statements for the fiscal years ended December 31, 2004, 2005 and2006, that were furnished in the Company’s Definitive Proxy Statement on Form 14A filed with the SEC on June8, 2007 in connection with Ithaka's acquisition of Alsius. The full text of the Annual Report on Form 10-KSB and the Form 10-Q filed on November 14, 2007, as well as the other documents the Company has filed with the SEC prior to, or will file with the SEC subsequent to, the filing of this Tender Offer Statement on Schedule TO can be accessed electronically on the SEC’s website at www.sec.gov. (b) None. -5- Item 11.ADDITIONAL INFORMATION (a)(1) There are no present or proposed contracts, arrangements, understandings or relationships between the Company and its executive officers, directors or affiliates relating, directly or indirectly, to the Offer. (2) There are no applicable regulatory requirements or approvals needed for the Offer. (3) Not applicable. (4) The margin requirements of Section 7 of the Securities Exchange Act of 1934 and the applicable regulations are inapplicable. (5) None. (b) None. Item 12.EXHIBITS The following are attached as exhibits to this Schedule TO: (a)(1) Offer Letter to Warrant Holders, dated December 19, 2007. (2) Dealer Manager Agreement, dated December 19, 2007. (3) Letter of Transmittal. (4) Notice of Guaranteed Delivery. (5) Form of letter to brokers, dealers, commercial banks, trust companies and other nominees. (6) Form of letter to be used by brokers, dealers, commercial banks, trust companies and other nominees to their clients. (7) Registrant’s Registration Statement on Form S-1 (File No. 333-124521) filed May 2, 2005, as amended and Post-Effective Amendments on Form S-3 to Form S-1 filed October 26, 2007 and December 19, 2007 (Incorporated herein by reference). -6- (8) Annual Report on Form 10-KSB for the year ending December 31, 2006 and filed March 21, 2007 (Incorporated herein by reference). (9) Form 10-Q dated March 31, 2007 and filed May 15, 2007 (Incorporated herein by reference). (10) Form 10-Q dated June 30, 2007 and filed August 14, 2007 (Incorporated herein by reference). (11) Form 10-Q dated September 30, 2007 and filed November 14, 2007 (Incorporated herein by reference). (12) Company’s Definitive Proxy Statement on Form 14A filed with the SEC on June 8, 2007 (Incorporated herein by reference). (13) Press Release dated December 18, 2007. (b) Not applicable. (d) Not applicable. (g) None. (h) Not applicable. Item 13.INFORMATION REQUIRED BY SCHEDULE 13E-3 Not applicable. -7- SIGNATURES After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. ALSIUS CORPORATION By:/s/William J. Worthen Name:William J. Worthen Title:President and Chief Executive Officer Date: December 19, 2007 -8- EXHIBIT (a)(1) NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THE TRANSACTION CONTEMPLATED HEREIN; PASSED UPON THE MERITS OR FAIRNESS OF THE TRANSACTION; OR PASSED UPON THE ADEQUACY OR ACCURACY OF THE DISCLOSURE IN THIS DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. OFFER LETTER TO ALL HOLDERS OF WARRANTS TO PURCHASE COMMON STOCK OF ALSIUS CORPORATION DECEMBER 19, 2007 THE OFFER PERIOD AND YOUR RIGHT TO WITHDRAW WARRANTS YOU TENDER WILL EXPIRE AT 5:00 P.M., EASTERN STANDARD TIME, ON JANUARY18, 2008, UNLESS THE OFFER PERIOD IS EXTENDED (THE "EXPIRATION DATE").THE COMPANY MAY EXTEND THE OFFER PERIOD AT ANY TIME. Alsius Corporation (the ‘‘Company’’) is making an offer, upon the terms and conditions in this Offer Letter and related Letter of Transmittal (which together constitute the ‘‘Offer’’), for a period of twenty (20) business days, or until January 18, 2008 (the "Offer Period").The Offer is being made to all holders of the Company’s publicly traded warrants (the ‘‘Warrants’’) to purchase common stock (the ‘‘Common Stock’’), which were issued by Ithaka Acquisition Corp., the Company’s legal predecessor, in its initial public offering.The Offer was approved by the Company's Board of Directors on December 18, 2007. There are currently Warrants outstanding to purchase 16,541,000 shares of Common Stock for $5.00 per share.The Company's Common Stock and Warrants are listed on the Nasdaq Capital Market under the symbols ALUS and ALUSW, respectively. On December 17, 2007, the last reported sale prices of such securities were $3.80 and $0.45, respectively. The Company also has a current trading market for its units ("Units"). One Unit consists of one share of Common Stock and two Warrants. The Units trade on the Nasdaq Capital Market under the symbol ALUSU, and on December 17, 2007, the last reported sale price of a Unit was $4.7501. This Offer is to temporarily modify the terms of the Warrants during the Offer Period to permit Warrant holders to tender their Warrants for exercise as follows: · A holder may tender Warrants for exercise on a cashless basis.For each 5.5 Warrants tendered, the holder will receive one share of Common Stock, without paying a cash exercise price.A holder may tender as few or as many Warrants as the holder elects. · For each5.5 Warrants a holder tenders in the cashless exercise, the holder may also exercise one additional Warrant for cash by paying a reduced exercise price of $3.25 for one share of Common Stock.Exercising Warrants at the reduced cash price is not a requirement to participating in the cashless exercise described above. You may tender some or all of your Warrants on these terms.You may tender Warrants under the cashless exercise method above and, if you participate in the cashless exercise, you may also exercise Warrants for the reduced cash price under the second method.If you elect to tender Warrants in response to this Offer,please follow the instructions in this document and the related documents, including the Letter of Transmittal. If you tender Warrants, you may withdraw your tendered Warrants before the Expiration Date and retain them on their original terms, by following the instructions herein.If you tendered Warrants for both cashless exercise and cash exercise at the reduced price, then before the Expiration Date: · you may withdraw some or all of the Warrants tendered for cash exercise without affecting the Warrants tendered for cashless exercise; but -1- · if you withdraw some or all of the Warrants tendered in the cashless exercise, you will be required to withdraw (or you will be treated as having withdrawn) Warrants tendered in the cash exercise, if your tender exceeds the limit of one cash exercise Warrant for each 5.5 Warrants tendered for cashless exercise. WARRANTS WHICH ARE NOT TENDERED WILL RETAIN THEIR CURRENT TERMS, INCLUDING THE CURRENT $5.00 EXERCISE PRICE AND EXPIRATION DATE OF AUGUST 16, 2009. Investing in our securities involves a high degree of risk. See ‘‘Risk Factors’’ in Section 12 of this letter for a discussion of information that you should consider before tendering Warrants in this Offer. The Offer to modify the terms on which the Warrants may be exercised will commence on December 19, 2007 (the date the materials relating to the Offer are first sent to the holders) and end on January 18, 2008 at 5:00 p.m., Eastern Standard Time, unless extended.At the expiration of the Offer the original terms of the Warrants, including, but not limited to, the $5.00 per share cash exercise price and the number of shares of Common Stock (one share) into which a Warrant may be exercised, shall resume and continue to apply until the Warrants expire by their terms on August 16, 2009. All of the currently outstanding publicly traded Warrants are the subject of this Offer, including those Warrants that are a part of the outstanding Units.
